Citation Nr: 0335306	
Decision Date: 12/16/03    Archive Date: 12/24/03	

DOCKET NO.  96-39 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bronchiectasis of the right lung, status post thoracotomies 
with restrictive lung disease.

2.  Entitlement to a rating in excess of 10 percent for a 
right thoracotomy scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August 1965 to January 1969.

This case has been before the Board of Veterans' Appeals 
(Board) on two occasions, the last time in January 2001.  In 
its most recent decision, the Board denied a rating in excess 
of 10 percent for the veteran's service-connected right 
thoracotomy scar.  The Board remanded the case to the RO for 
further development of the issue of entitlement to an 
increased rating for the postoperative residuals of a 
resection of a pulmonary cyst, right lower lobe.  The veteran 
disagreed with those determinations and filed a timely appeal 
with the United States Court of Veterans Appeals for Veterans 
Claims (Court).  The Court stated that because the pulmonary 
cyst claim was not the subject of a final Board decision, it 
was not part of the appeal before the Court.  In discussing 
the veteran's right thoracotomy scar, the Court found that, 
in fact, the veteran had undergone surgery on two occasions, 
once in service in June 1967 and once after service in May 
1977.  The Court noted that in his appeal to the Court, the 
veteran had initially raised the issue of entitlement to 
separate ratings for each of his thoracotomy scars.  Although 
the veteran had not raised that issue on appeal before the 
Board, the Court found that it would be helpful to the 
Court's review of the matter if the Board made a factual 
determination on the question of separate ratings for each of 
the veteran's thoracotomy scars.  Accordingly, with respect 
to the issue of a rating in excess of 10 percent for a right 
thoracotomy scar, the Court vacated the Board's decision and 
remanded it to the Board for readjudication consistent with 
the Court's opinion.  

The issue of entitlement to a rating in excess of 10 percent 
for bronchiectasis of the right lung, status post 
thoracotomies with restrictive lung disease, will be the 
subject of a remand at the end of this decision.  

In the veteran's substantive appeal (VA Form 9, received in 
September 1996), the veteran requested a hearing before a 
Veterans Law Judge from the Board.  He also requested that 
the hearing be held at the RO.  In a statement, received in 
August 1998, the veteran withdrew that request.  Accordingly, 
the Board will not schedule such a hearing for the veteran at 
this time.

During the pendency of the appeal, the veteran raised a 
number of issues.  In November 1996 and July 1998, 
respectively, he raised contentions to the effect that 
service connection was warranted for disability of the spine 
and for emphysema, each claimed as the result of his 
service-connected residuals of lung surgery.  In April 1999, 
he raised contentions to the effect that a temporary total 
rating was warranted for a period of hospitalization in May 
1977, during which he underwent surgery on his right lung.  
In the alternative, he maintained that a temporary total 
rating was warranted due to a period of convalescence 
following that surgery.  Those claims have not been developed 
or certified for appeal; and therefore, the Board has no 
jurisdiction over any potential issues regarding those 
claims.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.101 (2003).  Accordingly, they are referred to the RO 
for an appropriate response.


FINDINGS OF FACT

1.  The thoracotomy scar from the veteran's surgery in 
service and the thoracotomy scar from his surgery for 
bronchiectasis in 1977 constitute separate and distinct 
disabilities.

2.  The veteran's thoracotomy scar from his surgery in 
service is painful and tender on objective demonstration.

3.  The veteran's thoracotomy scar from his May 1977 wedge 
excision of a right upper lobe and right lower lobectomy is 
manifested primarily by pain and tenderness.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
scar resulting from the veteran's right thoracotomy in 
service have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 
5103A (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.118, DC 7804 
(2003) (revised effective August 30, 2002).  

2.  The criteria for a separate 10 percent rating for a scar 
resulting from the veteran's right thoracotomy in May 1977 
have been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.25(b), 4.118, DC 7804 
(2003) (revised effective August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  In August 2001, the VA 
published final regulations implementing the VCAA.  66 Fed. 
Reg. 45620 (August 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a)).  

By virtue of information sent to the veteran in the Court's 
December 2002 decision; the Board decisions/remands, dated in 
September 1998 and January 2001; the Statement of the Case 
(SOC); and the Supplemental Statements of the Case (SSOC's), 
the veteran and his representative were notified of the 
evidence necessary to substantiate his claims of entitlement 
to increased ratings for his service-connected thoracotomy 
scars.  Indeed, the SSOC issued in March 2002 sets forth the 
provisions of 38 C.F.R. § 3.159.  Those provisions informed 
the veteran of the evidence and information VA would obtain 
for him, with specific references to such materials as 
government reports and medical records.  The RO also 
explained what information and evidence the veteran needed to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  38 C.F.R. § 3.159(b)(1).  

In a decision issued on September 22, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated a portion of the regulations, holding that they 
were inconsistent with the statute.  The Federal Circuit 
noted that the statute granted the veteran a one year period 
to respond to a VA request for information and/or evidence 
(38 U.S.C.§ 5103(b)(1)), while the regulation provided a 30 
day period to respond to such a request (38 C.F.R. 
§ 3.159(b)(1)).  The Federal Circuit found that the response 
period provided in the regulations was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the one-year response period provided in the 
statute.  Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003)

After reviewing the record, however, the Board finds that the 
Federal Circuit decision in PVA is not applicable to the 
veteran's appeal, as the veteran was not required to respond 
to a VA request for information and/or evidence under 
(38 C.F.R. § 3.159(b)(1)).  Moreover, the VA has not issued 
the veteran a decision in his appeal for over a year.  
Consequently, the defective response period cannot be 
considered detrimental or potentially detrimental to the 
veteran's appeal.  

The following evidence has been received in support of the 
veteran's appeal:  records from H. G., Jr., M. D., reflecting 
the veteran's treatment from September 1995 through August 
1996; reports of VA respiratory examinations, performed in 
February 1996, December 1996, December 1998, July 1999, and 
March 2001; the report of a chest X-ray taken by the VA in 
March 1996; and the transcript of his hearing held in 
November 1996 before a local hearing officer at the RO.  

In September 2003, in accordance with the provisions of 
38 C.F.R. § 20.903(c) (2003), the Board informed the veteran 
that there had been a change in the law regarding his appeal 
for increased ratings for his service-connected right 
thoracotomy scar.  The veteran was provided with a copy of 
those changes.  He was notified that he could submit 
additional evidence or argument on those issues or that he 
could tell the Board to go ahead with his appeal.  He was 
further notified that he had sixty days to respond.  The 
veteran, however, did not respond to that notice.  
Accordingly, the Board will proceed with the appeal.

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim with respect to increased ratings for his thoracotomy 
scars.  In fact, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that he has not identified any outstanding evidence (which 
has not been sought by the VA) which could be used to support 
the issue of entitlement to entitlement to increased ratings 
for his service-connected right thoracotomy scars.  
Accordingly, there is no need for further development of the 
evidence in order to meet the requirements of the VCAA.  

II.  The Facts and Analysis

Essentially, the veteran seeks separate compensable ratings 
for the scars resulting from his thoracotomy in service in 
1967 and his thoracotomy after service in 1977.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2003).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  Where, as here, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present (current 
rating period) level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Generally, disabilities are to be rated separately and 
assigned a disability rating.  Under a formula set forth by 
the VA, such ratings are then combined and result in an 
overall disability rating.  38 C.F.R. § 4.25.  

At the outset of the veteran's claim, scars (other than burn 
scars or disfiguring scars of the head, face, or neck) were 
rated in accordance with 38 C.F.R. § 4.118, DC 7803 - 7805.  
A 10 percent rating was warranted when superficial scars were 
poorly nourished with repeated ulceration.  38 C.F.R. 
§ 4.118, DC 7803.  A 10 percent rating was also warranted for 
superficial scars which were painful and tender on objective 
demonstration.  Other scars were rated based on the 
limitation of motion of the affected part.  38 C.F.R. 
§ 4.118, DC 7805.  

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to rating skin disorders, 
including scars.  67 Fed. Reg. 49,590-49,599 (July 31, 2002).  
That change became effective on August 30, 2002, and in 
January 2003, the VA notified the veteran of that change.  He 
was also notified of the potential impact on his appeal and 
was furnished a copy of the text of the change.  Inasmuch as 
the veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Under the revised regulations, scars (other than those 
involving the head, face, or neck) that are deep or that 
cause limited motion warrant the following ratings:  10 
percent for an area or areas exceeding 6 square inches (39 
sq. cm.) and 20 percent for area or areas exceeding 12 square 
inches (77 sq.cm.); 30 percent for an area or areas exceeding 
72 square inches (465 sq. cm.).  38 C.F.R. § 4.118, DC 7801.  

A 10 percent rating is warranted for scars (other than those 
on the head, face, or neck) that are superficial and that do 
not cause limited motion, provided that they cover an area or 
areas of 144 square inches (929 sq. cm.) or greater.  Scars 
in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with 
38 C.F.R. § 4.25.  38 C.F.R. § 4.118, DC 7801.  A superficial 
scar is one not associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, DC 7804, Note (1).  

A 10 percent rating is also warranted for scars which are 
superficial and unstable or painful on examination.  
38 C.F.R. § 4.118, DC 7803.  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  38 C.F.R. § 4.118, DC 7803, Note (1).  

Other scars are rated base on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, DC 7805.

In service in June 1967, the veteran underwent resection of a 
pulmonary cyst from his right lower lobe.  During his service 
separation examination in January 1969, it was noted that he 
had a right posterior thoracotomy scar which was 10 inches 
long, as well as two drainage tube scars.  All were 
reportedly well healed without sequelae.  

During a June 1971 VA examination, the veteran complained of 
occasional pain in his chest and side.  The relevant 
diagnosis was residuals of pleural adhesions in the right 
base following a thoracotomy.  Chest X-rays showed tiny 
adhesions in the right diaphragm, anteriorly.  An expiration 
film showed good excursion of the diaphragms.  A scar from 
the right thoracotomy was reportedly 15 inches long and 
healed. 

By a rating action in July 1971, the RO granted the veteran's 
claim of entitlement to service connection for a right 
thoracotomy scar and assigned a 10 percent evaluation, 
effective April 26, 1971.  Service connection was also 
established for the residuals of the resection of the 
pulmonary cyst from the veteran's right lower lobe.  A 
noncompensable rating was assigned and was also effective 
April 26, 1971.

In May 1977, the veteran was admitted to Charles Choate 
Memorial Hospital for bronchiectasis and multiple cysts in 
his right lower lobe, as well as a small cyst in his right 
upper lobe.  He underwent a bronchoscopy and right 
thoracotomy with right lower lobectomy and wedge resection of 
the right upper lobe.  The previous incision site was noted 
and was felt to be a little high.  Consequently, the incision 
in 1977 was made below that level.

The records from H. G., Jr., M.D., reflecting the veteran's 
treatment from September 1995 through August 1996 and the 
reports of multiple VA examinations, performed from February 
1996 through March 2001, reveal the presence of two separate 
thoracotomy scars.  CT scans of the lungs (See, e.g., reports 
dated September 1995 and February and September 1996) 
revealed a stable soft tissue density at the apex of the 
right lung, which was consistent post-operative scarring.  
The postoperative changes in the right hemithorax were 
reportedly stable.  

A review of the evidence discloses that the veteran currently 
receives a 10 percent rating for the scar resulting from his 
thoracotomy in service in June 1967.  As noted in the Court's 
decision in December 2002, however, the veteran, in fact, has 
two thoracotomy scars associated with his service-connected 
respiratory disorder.  In addition to the scar resulting from 
his surgery in service, he has a scar resulting from a 
thoracotomy performed at Choate Memorial Hospital in May 
1977.  The report of the latter surgery clearly shows that 
the incisions were made at different levels and were clearly 
distinct.  As such, the residual scars should be rated 
separately.  38 C.F.R. § 4.25(b).  At his hearing in November 
1996 and during his multiple VA examinations, performed from 
February 1996 to March 2002, the veteran reported that his 
chest scars were tender most of the time.  Indeed, in 
December 1998 and July 1999, there was evidence of tenderness 
on objective demonstration.  Such findings more nearly 
approximate the criteria for 10 percent ratings under 
38 C.F.R. § 4.118, DC 7804, the applicable DC which was in 
effect prior to August 30, 2002.  Thus, the 10 percent rating 
for the scar resulting from the veteran's thoracotomy in 
service is confirmed and continued.  An additional 10 percent 
rating is warranted, however, for the scar from his 
thoracotomy in May 1977.  To that extent, the appeal is 
granted.  

In arriving at this decision, the Board has considered the 
possibility of higher schedular evaluations under the old and 
new criteria; however, there is no evidence that the 
veteran's thoracotomy scars exceed six square inches in area; 
or are deep; or cause limited motion of any affected part.  
Accordingly, a 10 percent rating, and no more, is warranted 
for each of the thoracotomy scars in question.

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's service-connected thoracotomy scars.  The 
evidence, however, does not show such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards in rating either of those 
disabilities.  38 C.F.R. § 3.321(b)(1) (2003).  Rather, the 
record shows that the manifestations of the veteran's 
thoracotomy scars are those contemplated by the regular 
schedular standards.  It must be emphasized that the 
disability ratings are not job specific.  They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent evidence to the 
contrary, the Board finds no reason for further action under 
38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to a rating in excess of 10 percent for a scar 
resulting from the veteran's right thoracotomy in service is 
denied. 

Entitlement to a separate 10 percent rating for a scar 
resulting from the veteran's right thoracotomy in May 1977 is 
granted, subject to the law and regulations governing the 
award of monetary benefits.  


REMAND

The veteran also seeks entitlement to a rating in excess of 
10 percent for his service connected bronchiectasis of the 
right lung, status post thoracotomies with restrictive lung 
disease.  

In August 1995, when the RO received the veteran's claim of 
entitlement to an increased rating for his service connected 
lung disability, the applicable rating code was 38 C.F.R. 
§ 4.97, DC 6601.  

During the course of the appeal, VA issued changes with 
respect to the criteria for rating respiratory disorders.  61 
Fed. Reg. 46720 (1996) (effective October 7, 1996, and 
codified at 38 C.F.R. § 4.97, DC's 6502 - 6845).  As above, 
since the veteran's claim for an increased rating for such 
disorder was filed before the regulatory change occurred, he 
is entitled to application of the version most favorable to 
him.  See Karnas.

Under the revised regulations, bronchiectasis continues to be 
rated in accordance with 38 C.F.R. § 4.97, DC 6601.  Also 
potentially relevant are the DC's applicable to rating 
chronic pleural effusion or fibrosis.  Such disabilities are 
rated under a general rating formula for restrictive lung 
disease.  38 C.F.R. § 4.97, DC's 6840 - 6845.  That formula 
relies on the measurement of the veteran's forced expiratory 
volume, after one second (FEV-1), or; of the ratio of his 
FEV-1 to his forced vital capacity (FVC), or; of his 
diffusion capacity of carbon monoxide in a single breath 
(DLCO (SB)), or; maximum exercise capacity in terms of 
ml/kg/min of oxygen consumption (with cardiac or respiratory 
limitation; or cor pulmonale (right heart failure), or; right 
ventricular hypertrophy, or; pulmonary hypertension (shown by 
echocardiogram or cardiac catheterization), or; episodes of 
acute respiratory failure, or; the need for outpatient oxygen 
therapy.  The current record contains only the results of the 
veteran's FEV-1 and FEV-1/FVC. 

In April 1997, during the course of the appeal, the RO raised 
the rating from noncompensable to ten percent for the 
veteran's service-connected bronchiectasis of the right lung, 
status post thoracotomies with restrictive lung disease.  It 
was noted that such disability had previously been rated as 
the residual of a resection of a pulmonary cyst of the right 
lower lobe under DC 6899.  

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board.  Accordingly, the case is REMANDED for the following 
actions:

1.  Schedule the veteran for a 
respiratory examination to determine the 
extent of his service-connected 
bronchiectasis of the right lung, status 
post thoracotomies with restrictive lung 
disease.  The claims folder must be made 
available to the examiner for review, and 
the examiner must verify that the claims 
folder has, in fact, be reviewed.  PFT's 
must be conducted which show the 
veteran's FEV-1; FEV-1/FVC; and DLCO 
(SB).  Appropriate tests and studies must 
also be performed to determine the 
veteran's maximum exercise capacity in 
terms of ml/kg/min of oxygen consumption 
(with cardiac or respiratory limitation).  
The examiner must report whether the 
veteran has any of the following:  

a) mild impairment, manifested by a 
paroxysmal cough with purulent 
expectoration, mostly at night or in 
the morning, or; 

b) an intermittent productive cough 
with acute infection requiring a 
course of antibiotics at least twice 
a year, or; 

c) moderate impairment, manifested 
by a persistent paroxysmal cough at 
intervals throughout the day with 
abundant purulent and fetid 
expectoration and slight, if any, 
emphysema or loss of weight, or; 

d) a daily productive cough with 
sputum that is at times purulent or 
blood-tinged and that requires 
prolonged (lasting four to six 
weeks) antibiotic usage more than 
twice a year, or; 

e) severe impairment manifested by 
considerable emphysema, impairment 
in general health, manifested by 
loss of weight, anemia, or 
occasional pulmonary hemorrhages 
with occasional exacerbations of a 
few days duration with fever, etc, 
demonstrated by lipoidal injection 
and layer sputum test, or; 

f) near constant findings of cough 
with purulent sputum associated with 
anorexia, weight loss, and frank 
hemoptysis, requiring antibiotic 
usage almost continuously, or; 

g) pronounced impairment, manifested 
by symptoms in aggravated form with 
marked emphysema, dyspnea at rest or 
on slight exertion, cyanosis, marked 
loss of weight or severe impairment 
of general health, or;.  

h) cor pulmonale (right heart 
failure), or; 

i) right ventricular hypertrophy, 
or; 

j) pulmonary hypertension or; 

k) episodes of acute respiratory 
failure, or; 

l) the need for outpatient oxygen 
therapy.  
If the veteran has incapacitating 
episodes of infection, the examiner must 
report the total duration per year of 
such episodes.  An incapacitating episode 
is one that requires bedrest and 
treatment by a physician.  38 C.F.R. 
§ 4.97, DC 6601, Note.  

If it is not medically feasible to 
address any of these questions in the 
veteran's case, the examiner.  The 
rationale for all opinions must be set 
forth in writing.

2.  The RO must undertake any indicated 
development and then readjudicate the 
issue of entitlement to a rating in 
excess of 10 percent for the veteran's 
service-connected bronchiectasis of the 
right lung, status post thoracotomies 
with restrictive lung disease.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative must be furnished an SSOC 
and afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.

3.  The RO must ensure that all 
provisions of the Veterans Claims 
Assistance Act are properly applied in 
the development of the claim.  

By this remand, the Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of the remanded 
issue.  It must be emphasized, however, that the veteran has 
the right to submit additional evidence and argument on the 
matter remanded by the Board.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

